This Office Action is in response to the response filed on August 5, 2022. 

Applicant’s election of Group II, original claims 14-20 and new claims 21-33, is acknowledged.

The specification is objected to because the first sentence of paragraph [0063] on page 20 ends with “in the following.” and is thus apparently incomplete.  Correction is required.

Claims 30-33 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, the specification does not describe new independent claim 30 as a whole, including “wherein the second patterning process forms a second opening that exposes an upper surface and sidewall of the second conductive structure and that further exposes an upper surface of the dielectric layer.”  
Rather, the specification describes a patterning process that forms an opening that exposes upper surfaces of the conductive structure and the dielectric layer (page 20 at paragraph [0062], first sentence, and paragraph [0063], third sentence), or an over etch patterning process that forms an opening that exposes an upper surface and sidewall of the conductive structure (page 20, paragraph [0062], second sentence, and paragraph [0063], fourth and fifth sentences).
Claims 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa (Japanese patent application publication 2012-244017, which is cited in the Information Disclosure Statement filed on January 26, 2022).
As to independent claim 14, Hayakawa discloses a method of manufacturing a memory device (see the entire reference, including the Fig. 1A disclosure and the English Abstract), the method comprising:  forming a first conductive structure 105 over a substrate 100; forming a data storage layer 106 above an exposed portion of an upper surface of the first conductive structure 105, wherein a center of the data storage layer 106 is displaced from a center of the upper surface of the first conductive structure 105 in a first direction parallel to the upper surface of the first conductive structure 105; and forming a second conductive structure 107 above the data storage layer 106.
As to dependent claim 20, a sidewall of Hayakawa’s second conductive structure 107 is displaced from a sidewall of the first conductive structure 105 in the first direction.

Claims 14, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Banno (United States Patent Application Publication 2021/0050517).
As to independent claim 14, Banno discloses a method of manufacturing a memory device 10 (see the entire reference, including the Fig. 1 disclosure), the method comprising:  forming a first conductive structure 11 over a substrate 200 (Fig 13); forming a data storage layer 13 above an exposed portion of an upper surface of the first conductive structure 11, wherein a center of the data storage layer 13 is displaced from a center of the upper surface of the first conductive structure 11 in a first direction parallel to the upper surface of the first conductive structure 13; and forming a second conductive structure 12 above the data storage layer 13.
As to dependent claim 15, Banno’s method further comprises forming a dielectric layer 15 above the first conductive structure 11; and forming an opening in the dielectric layer 15 that exposes the exposed portion of the upper surface of the first conductive structure 11, wherein a center of the opening is displaced from the center of the upper surface of the first conductive structure 11 in the first direction, and wherein the data storage layer 13 and the second conductive structure 12 are formed in the opening.
As to dependent claim 18, Banno’s data storage layer 13 is deposited conformally on a bottom wall and sidewalls of the opening.
As to dependent claim 20, a sidewall of Banno’s second conductive structure 12 is displaced from a sidewall of the first conductive structure 11 in the first direction.

Claims 16, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 21-29 are allowed.  The prior art does not disclose or suggest independent claim 21 as a whole.



Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814